Order entered December3              , 2012




                                               In The
                                        Court of appealo
                             jf iftb 31121ititritt of Texacs at 1lDatfao
                                        No. 05-12-00222-CR

                                  SAMUEL LEE HILL, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 204th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F11-70789-Q

                                              ORDER
        The Court REINSTATES the appeal.

        On October 22, 2012, we ordered the trial court to make findings regarding why

appellant's brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Jeff

Buchwald; (3) Mr. Buchwald's explanation for the delay in filing appellant's brief is his

workload; and (4) Mr. Buchwald requested twenty days from the November 19, 2012 hearing to

file appellant's brief.

        We ORDER appellant to file his brief by DECEMBER 21, 2012. Because the brief is

already almost three months overdue, no further extensions will be granted. If the brief is not
filed by the date specified, we will order that Jeff Buchwald be removed and order that new

counsel be appointed to represent appellant.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Lena Levario, Presiding Judge, 204th Judicial District Court, and to counsel for all

parties.

                                                                       /
                                                     DAVID L. BRIDGES
                                                     JUSTICE